In re Davis, Alvin; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “F”, No. 9601447.
Writ granted in part; case remanded to the district court. The district court is ordered to insure the presence of relator and hold a contradictory hearing with the arresting agency and, if appropriate, enter an order of expungment. See La.Rev.Stat. 44:9B, C and E; State v. Savoie, 92-1586 (La. 5/23/94); 637 So.2d 408.
VICTORY, J., not on panel.